DETAILED ACTION
	This is in response to the above application filed on 07/22/2020. Claims 1-9 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 9 are objected to because of the following informality:
In line 16 of claim 4, “the introducer lumen” should be changed to “the lumen of the introducer” in order to maintain consistent terminology throughout the claims. 
In lie 1 of claim 9, “the change in a pressure of the flow of influenced” should read “the change in a pressure of the flow of fluid is influenced.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the implantable lead” in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as meaning “an implantable lead.”

Claim 4 recites the limitation “the sub-sternal space in the body of the patient” in lines 17-18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as meaning “a sub-sternal space in a body of a patient.”
Claim 9 recites the limitation “the substernal space of the body of the patient” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as meaning “a sub-sternal space of a body of a patient.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman et al. (US 2014/0330248) in view of Richards et al. (US 2007/0191781).
Regarding claim 1, Thompson-Nauman discloses a system (250, FIGs 6 and 13-14) comprising: a tunneling tool (254, FIG 13, see also FIGs 2-12, paragraph [0072]) including an elongate and relatively rigid shaft (FIG 13 shows a shaft of the tool is elongate. Paragraph [0077] discloses the tool 254 is 
Thompson-Nauman is silent regarding the handle of the tunneling tool comprising a pressure sensor assembly including a pressure transducer in fluid communication with the lumen and a display coupled to the transducer.
However, Richards teaches a device (10, FIGs 1-3, paragraph [0045]) that delivers fluids from a fluid reservoir (30) through a rigid tunneling tool (60). In order to assist the surgeon with monitoring the delivery of the fluid such that the treatment site does not become over-pressurized, the handle (40) of the tunneling tool comprises a pressure sensor assembly (20) including a pressure transducer in fluid communication with the lumen and a display (370/470) coupled to the transducer (Paragraphs [0010, 0044-0046, 0055, and 0068]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Thompson-Nauman, by providing the handle of the tunneling tool with a pressure sensor assembly including a pressure transducer in fluid communication with the lumen and a 
Regarding claim 7, Thompson-Nauman/Richards disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the display (Richards: 470, FIGs 21A-21B; Paragraph [0068]) is located on the handle (Thompson-Nauman: 256, FIG 13) of the tunneling tool (254). Examiner notes that Richard’s display 470 is located on the handle 420 in a manner such that the user can easily see it where the user holds the device in his or her hand. A person having ordinary skill in the art, when incorporating Richard’s display into Thompson-Nauman’s tunneling tool, would likewise place the display on the handle 256 because it is the only place on the tunneling tool where the user would be able to easily see the display where the user holds the device in his or her hand.
Regarding claim 8, Thompson-Nauman/Richards disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the flow of the fluid from the reservoir (Thompson-Nauman: not shown, see FIG 6 and paragraphs [0062, 0070-0071]) through the first passageway (see passageway connected to port 222 in FIG 6) and through the lumen (224) of the tunneling tool (254) is configured to be driven by a pressure head (gravity) created by an elevation of the reservoir relative to the tunneling tool. Examiner notes that the term “configured to” is functional language. Because Thompson-Nauman as modified by Richards is configured to drive the fluid flow by elevating the reservoir and utilizing gravity, the limitation is met.
Regarding claim 9, Thompson-Nauman/Richards disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the change in a pressure of the flow of fluid is influenced by the insertion of the shaft of the tunneling tool (Thompson-Nauman: FIG 13) in a sub-sternal space of a body of a patient. Examiner notes that the limitation “influenced by the insertion of the shaft of the tunneling tool” contains functional language. Because inserting Thompson-.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Richards, and further in view of Jones et al. (US 2005/0288759).
Regarding claim 2, Thompson-Nauman as modified by Richards discloses the claimed invention substantially as claimed, as set forth above for claim 1.
The device as modified is silent regarding the system further comprising a guide wire configured for sliding engagement within the lumen of the tunneling tool. 
However, Jones teaches a similar method and apparatus for implanting an implantable medical electrical lead (Abstract, FIGs 3A-3F, paragraphs [0079-0084]). In order to assist with directing the apparatus to a desired location within the body, Jones teaches advancing the tunneling tool over a guide wire (Abstract, paragraph [0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Thompson-Nauman/Richards, by providing a guidewire configured for sliding engagement within the lumen of the tunneling tool, as taught by Jones, in order to assist with directing the apparatus to a desired location within the body (Jones: Abstract, Paragraph [0007]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Richards, and further in view of Klenk et al. (US 2016/0067446).
Regarding claim 6, Thompson-Nauman/Richards discloses the claimed invention substantially as claimed, as set forth above for claim 1. Thompson-Nauman further discloses the fluid in the fluid reservoir of the fluid supply assembly comprises an antibiotic agent (Paragraph [0063]).
Thompson-Nauman/Richards is silent regarding the solution comprising saline. 
However, Klenk further teaches a delivery system (100, FIG 1) for delivery of a lead (102) wherein a fluid port (One of 114a-c) delivers a fluid comprising a saline solution (Paragraph [0044]).
.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,729,456. This is a statutory double patenting rejection.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,729,456. This is a statutory double patenting rejection.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 10,729,456. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,729,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claim 1 of the application are more broad than the limitations of claim 1 of the patent, therefore patent claim 1 anticipates application claim 1.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,729,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claim 2 of the application are more broad than the limitations of claim 2 of the patent, therefore patent claim 2 anticipates application claim 2.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,729,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claim 6 of the application are more broad than the limitations of claim 3 of the patent, therefore patent claim 3 anticipates application claim 6.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,729,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claim 7 of the application are more broad than the limitations of claim 4 of the patent, therefore patent claim 4 anticipates application claim 7.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,729,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claim 8 of the application are more broad than the limitations of claim 5 of the patent, therefore patent claim 5 anticipates application claim 8.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,729,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claim 9 of the application are more broad than the limitations of claim 6 of the patent, therefore patent claim 6 anticipates application claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771